    Case 18-04539-5-JNC                  Doc 51 Filed 02/06/19 Entered 02/06/19 11:51:35          Page 1 of 1
VAN−100 Notice of Continued Hearing − Rev. 10/01/2013

                             UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                                        Greenville Division

IN RE:
Angela Hope Farrow                                               CASE NO.: 18−04539−5−JNC
( debtor has no known aliases )
P.O. Box 97                                                      DATE FILED: September 10, 2018
Avon, NC 27915
                                                                 CHAPTER: 13




                                             NOTICE OF CONTINUED HEARING

NOTICE IS HEREBY GIVEN that the hearing has been continued and will be held as indicated below:

DATE:          Wednesday, March 6, 2019
TIME:          10:30 AM
PLACE:         Randy D. Doub United States Courthouse, 2nd Floor Courtroom, 150 Reade Circle, Greenville,
               NC 27858

to consider and act on the following matters:

Trustee's Motion to Dismiss Case for Failure to Make Plan Payments

and to transact all other business as may properly come before the court.

DATED: February 6, 2019

                                                                 Stephanie J. Butler
                                                                 Clerk of Court
